J-S35036-22

                                     2022 PA Super 215


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                         Appellant             :
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    ANGEL MARTIN MENDOZA                       :   No. 260 MDA 2022

                Appeal from the Order Entered January 10, 2022
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0004571-2020


BEFORE:      BENDER, P.J.E., McLAUGHLIN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                        FILED: DECEMBER 16, 2022

        The Commonwealth appeals from the January 10, 2022, order entered

in the Court of Common Pleas of York County, which granted the omnibus pre-

trial nunc pro tunc suppression motion filed by Appellee Angel Martin Mendoza

(“Mendoza”).1         After a careful review, we reverse the order granting the

suppression motion, and we remand for further proceedings consistent with

this decision.

        The relevant facts and procedural history are as follows: The

Commonwealth filed an Information against Mendoza charging him with


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 In its notice of appeal, the Commonwealth certified it took this interlocutory
appeal pursuant to Pa.R.A.P. 311(d), and the suppression court’s ruling
terminates or substantially handicaps its prosecution. See Commonwealth
v. Holston, 211 A.3d 1264, 1268 (Pa.Super. 2019) (en banc).
J-S35036-22


possession of firearm prohibited, person not to possess/use firearms-

delinquent, possession with the intent to manufacture or deliver a controlled

substance, and possession of drug paraphernalia2 following a search of

Mendoza’s residence on August 24, 2020.

       On November 30, 2021, Mendoza filed a counseled omnibus pre-trial

nunc pro tunc suppression motion3 wherein he averred he was entitled to

suppression of the evidence seized from his residence pursuant to this Court’s

opinion in Commonwealth v. Nicholson, 262 A.3d 1276 (Pa.Super. 2021).

Specifically, Mendoza noted that, on August 24, 2020, Detective Cody Myers

of the York County Detective Bureau applied for and was granted a search

warrant for the property located at --0 W. Market Street, 2nd floor, York, PA.

However, Mendoza averred “the search warranted lacked the requisite

probable cause necessary for the Magisterial District [Justice] to issue said

search warrant.” Mendoza’s Nunc Pro Tunc Suppression Motion, filed

11/30/21, at 2. In this vein, he alleged “the Commonwealth is incapable of


____________________________________________


2 18 Pa.C.S.A. § 6105(a)(1), 18 Pa.C.S.A. § 6105(c)(7), 35 P.S. § 780-
113(a)(30), and 35 P.S. § 780-113(a)(32), respectively.

3 Pennsylvania Rule of Criminal Procedure 579 states that an omnibus pre-
trial motion “shall be filed and served within 30 days after arraignment, unless
opportunity therefor did not exist, or the defendant or defense attorney, or
the attorney for the Commonwealth, was not aware of the grounds for the
motion, or unless the time for filing has been extended by the court for cause
shown.” Pa.R.Crim.P. 579(a). Here, Mendoza did not file his suppression
motion within thirty days after his arraignment; however, he properly sought
permission to file his suppression motion nunc pro tunc.


                                           -2-
J-S35036-22


establishing a substantial nexus between [Mendoza’s] home and criminal

activity or contraband sought to permit the search [of] his residence as

required by [Nicholson, supra].” Id. at 3.

      On December 20, 2021, the suppression court granted Mendoza

permission to file the suppression motion nunc pro tunc and scheduled a

suppression hearing for January 10, 2022. At the hearing, the parties agreed

the suppression issue should be examined within the four-corners of the

search   warrant   and      supporting    affidavit   of   probable   cause.   The

Commonwealth offered into evidence Detective Myers’ application for the

search warrant in which he identified the premises to be searched as --0 W.

Market Street, 2nd floor, York City, PA, and the following items to be seized:

             Marijuana, Schedule 1 controlled substance, along with any
      other drugs or drug paraphernalia, packaging, materials, scales,
      business records, official funds, firearms, identification and other
      documentary and physical items relating to the possession,
      distribution[.]

Application for Search Warrant, dated 8/24/20.

      In the supporting affidavit of probable cause, Detective Myers indicated

the following (verbatim):

            The affiant, Detective Cody Myers, has been a member of
      the York County District Attorney’s Office since July of 2019 and
      is currently assigned to the York County Drug Task Force. Prior
      to my employment with the York County District Attorney’s Office,
      I was a member of the York County Sheriff’s Office assigned to
      the Criminal Response Unit for 8 years. I was assigned to the York
      County Drug Task Force from 2016 until beginning employment
      with the District Attorney’s Office. During that time, I have
      conducted and assisted with a variety of drug investigations which
      have led to the arrests and numerous convictions for violations of

                                         -3-
J-S35036-22


     the Controlled Substance, Drug Device, and Cosmetic Act of 1972,
     as well as U.S. currency seizures involving the proceeds of drug
     vending operations and criminal activity. I have acted as the
     affiant of and been present for the service of numerous search
     warrants resulting in the seizure of controlled substances, related
     drug paraphernalia, firearms, U.S. currency, stolen property, and
     documentation referencing the sale of illicit narcotics. I have been
     involved in numerous arrests of individuals for narcotic offenses
     to include: marijuana, synthetic marijuana, cocaine, heroin,
     fentanyl, methamphetamine, MDMA/Ecstasy, and several other
     substances listed in the Controlled Substance, Drug Device, and
     Cosmetic Act of 1972.
           Additionally, while working drug investigations in central
     Pennsylvania, I have had the opportunity to interview dozens of
     informants and sources of information.        These interviews
     concerned the value of controlled substances, the appearance of
     controlled substances, methods of sale, methods of packaging,
     methods of hiding, secreting, and transporting controlled
     substances as well as identifying persons involved in controlled
     substance distribution.
           Within the last three weeks, I met with a reliable confidential
     informant who stated they can purchase marijuana from Angel
     Martin Mendoza[.] The CI was able to identify Mendoza’s residence
     as --0 W. Market Street, York City, York County, Pennsylvania.
     The CI stated you have to enter Mendoza’s apartment from a
     staircase to the rear of --0 W. Market Street which leads to a
     second-floor door. The CI knows this to be Mendoza’s residence
     from previously being inside with Mendoza. The CI stated they
     know Mendoza is carrying a handgun. The CI stated Mendoza has
     showed them his handgun on several occasions.
           Mendoza lists his current address with PennDot as --0 W.
     Market Street, 2nd floor, York, PA[.] The York City Police have
     responded to emergency calls for Mendoza at this address as
     recent as April of 2020. In 2017, Mendoza was arrested at --0 W.
     Market Street, 2nd floor, for an outstanding warrant.
           Within the past two weeks, a reliable confidential informant
     at my direction made arrangements with Mendoza for the purpose
     of purchasing a quantity of marijuana. Police officers observed
     Mendoza leave the area of the rear staircase to --0 W. Market
     Street and enter a vehicle. This staircase leads to the second-
     floor apartment. Mendoza was surveilled from --0 W. Market
     Street to a predetermined location within York County to deliver a


                                     -4-
J-S35036-22


     quantity of marijuana, in exchange for previously recorded official
     funds. This marijuana was subsequently seized by police.
            Within the last week I conducted physical surveillance where
     I viewed Mendoza and the vehicle used in the aforementioned
     delivery of marijuana to the rear of --0 W. Market Street, York
     City, York County.
           On 8/24/2020, a reliable confidential informant had prior
     arrangements with Mendoza for the purpose of purchasing a
     quantity of marijuana. At the time of the scheduled purchase,
     Police Officers observed Mendoza exit the staircase to the rear of
     –-0 W. Market Street and enter a vehicle. This staircase only goes
     to one door on the second floor of the residence. The York City
     Police subsequently stopped Mendoza for a vehicle code violation.
     They developed probable cause to search the vehicle. A quantity
     of marijuana and a handgun were located inside the vehicle.
     Mendoza was taken into custody for the marijuana and handgun.
            While interviewing Mendoza, he stated he currently resides
     at -–2 W. Market Street, 1st floor, York City, York County. I believe
     this to be false information that Mendoza provided in an attempt
     to lead officers away from his correct address.
           The CI should be considered past proven reliable because
     the information they have provided led to the arrests of three
     people for felony drug crimes. The outcome of these cases is still
     pending. The CI’s information has led to the seizure of marijuana,
     cocaine, and quantities of U.S. currency. The information the CI
     is providing continues to be accurate.
           Based on this information, I believe that a marijuana
     vending operation is being conducted by Angel Mendoza at –-0 W.
     Market Street, 2nd floor, York City, York County. I respectfully
     request a search warrant be issued to search [this address], as
     well as any curtilage associated with the property for additional
     evidence, including additional amounts of marijuana; cash
     previously used to purchase marijuana (official funds); materials
     and items used to package narcotics, such as plastic bags and
     scales; [and] records or other documentation of past narcotics
     transactions. I am also requesting to search all persons during
     the service of the search warrant[.] I am requesting all persons
     be searched based on this Detectives [sic] 9 years of experience
     that narcotics can be easily concealed on a person and later
     destroyed.




                                     -5-
J-S35036-22


Affidavit of Probable Cause, dated 8/24/20, at 1-4.4

       Following the hearing, by order entered on January 10, 2022, the

suppression court granted Mendoza’s omnibus pre-trial nunc pro tunc

suppression motion. Specifically, the suppression court indicated the

following:

            The best cite we have is [Nicholson, supra,] published on
       September 27, 2021.
             Nicholson seems to stand for the proposition that there
       must be a substantial nexus between the suspect’s home and the
       criminal activity or contraband sought to be the subject of the
       search warrant.
             In the case presently, the only distinguishing factor that
       we’ve been able to ascertain between the two cases is that the
       Defendant and Mr. Mendoza did not make any stops between his
       residence and the first controlled buy or before being stopped by
       the police on his way to the second controlled buy.
               However, we are not satisfied that is enough of a distinction
       to overrule the holding of Nicholson. While we think that this
       holding has a very chilling effect on prosecution of drug offenses,
       it is currently the law in Pennsylvania, and therefore, we will grant
       the motion to suppress.

Suppression Court Order, filed 1/10/22.

       On February 8, 2022, the Commonwealth filed the instant appeal, and

all Pa.R.A.P. 1925 requirements have been met.



____________________________________________


4The magisterial district justice issued the search warrant for ---0 W. Market
Street, 2nd floor, in York, PA, on August 24, 2020, and the police executed the
search warrant that same date. Inside the residence, the police discovered
marijuana, digital scales, a loaded handgun, a loaded thirty round magazine,
and over $4,000 in cash. Additionally, the residence contained several items
containing the name of Angel Mendoza.

                                           -6-
J-S35036-22


      On appeal, the Commonwealth contends the suppression court erred in

granting Mendoza’s omnibus pre-trial nunc pro tunc suppression motion.

Specifically, the Commonwealth argues the search warrant at issue was

supported by probable cause to search Mendoza’s residence since the text of

the supporting affidavit establishes a clear nexus between Mendoza’s

residence and his criminal activity as is required by existing case law.

      Preliminarily, with respect to an appeal from a suppression court ruling:

            Our review is limited to determining whether the record
      supports the findings of fact of the suppression court and whether
      the legal conclusions drawn from those findings are correct. We
      are bound by the factual findings of the suppression court, which
      are supported by the record, but we are not bound by the
      suppression court’s legal rulings, which we review de novo.

Commonwealth v. James, 620 Pa. 465, 69 A.3d 180, 186 (2013)

(quotations, citations, and corrections omitted).

            It is well-established that a magistrate may not consider any
      evidence outside of the affidavit to determine whether probable
      cause exists to support a search warrant. See Pa.R.Crim.P.
      203(B). This Court has held “[b]efore an issuing authority may
      issue a constitutionally valid search warrant, he or she must be
      furnished with information sufficient to persuade a reasonable
      person that probable cause exists to conduct a search...” and such
      information “must be viewed in a common sense, nontechnical,
      ungrudging and positive manner.” Commonwealth v. Baker,
      532 Pa. 121, 615 A.2d 23, 25 (1992). The United States Supreme
      Court has stated:
            The task of the issuing magistrate is simply to make
            a practical common-sense decision whether, given all
            the circumstances set forth in the affidavit before him,
            including the ‘veracity’ and ‘basis of knowledge’ of
            persons supplying hearsay information, there is a fair
            probability that contraband or evidence of a crime will
            be found in a particular place.


                                     -7-
J-S35036-22


                                           ***
       Illinois v. Gates, 462 U.S. 213, 238–39, 103 S.Ct. 2317, 76
       L.Ed.2d 527 (1983)[.] Furthermore, probable cause is based on a
       probability, not a prima facie case of criminal activity[.]

Commonwealth v. Housman, 604 Pa. 596, 986 A.2d 822, 843 (2009)

(citation omitted).

       Further, as this Court has recognized, with respect to a court that is

reviewing an issuing authority’s probable cause determination:

              The reviewing court is not to conduct a de novo review of
       the issuing authority’s probable cause determination, but is simply
       to determine whether or not there is substantial evidence in the
       record supporting the decision to issue a warrant....In so doing,
       the reviewing court must accord deference to the issuing
       authority’s probable cause determination, and must view the
       information offered to establish probable cause in a common-
       sense, non-technical manner.
       [Jones, supra,] 988 A.2d [at] 655 (internal citations, quotations,
       and corrections omitted).
               Thus, although “[r]easonable minds frequently may differ
       on the question whether a particular affidavit establishes probable
       cause,” the deference afforded a magistrate judge ensures that,
       “[i]f a substantial basis exists to support the magistrate’s probable
       cause finding, [the trial court] must uphold that finding even if a
       different magistrate judge might have found the affidavit
       insufficient to support a warrant.”

Commonwealth v. Gagliardi, 128 A.3d 790, 794-95 (Pa.Super. 2015)

(footnote, quotation, and citations omitted).5

____________________________________________


5 We note that, in the case at bar, the factual findings are not in dispute.
Rather, the suppression court was tasked with making the legal determination
as to whether—when looking at the four corners of the affidavit—“a substantial
basis exists to support the magistrate’s probable cause finding.” Jones,
(Footnote Continued Next Page)


                                           -8-
J-S35036-22


       Initially, we begin with an examination of this Court’s rather recent

opinion in Nicholson, supra, upon which the suppression court relied in

granting Mendoza’s suppression motion. In Nicholson, this Court examined

existing case law and relevantly held as follows:

              The issuing authority must determine whether, given the
       totality of the circumstances presented, there is a fair probability
       that evidence of crime or contraband will be found in a particular
       location.
              However, “probable cause to believe that a man has
       committed a crime on the street does not necessarily give rise to
       probable cause to search his home.” Commonwealth v.
       Wallace, 615 Pa. 395, 42 A.2d 1040, 1049-50 (2012) (citing
       Commonwealth v. Heyward, 248 Pa.Super. 465, 375 A.2d 191,
       192 (1977) (en banc)); see also Commonwealth v. Kline, 234
       Pa.Super. 12, 335 A.2d 361, 364 (1975) (en banc). The affidavit
       of probable cause must establish a “substantial nexus” between
       the suspect’s home and criminal activity or contraband sought to
       permit the search of the home. Id. The task of the reviewing
       court is to ensure that the issuing authority had a substantial basis
       to conclude that probable cause existed. Id.
             These principles were applied in [Commonwealth v.] Way,
       [342 Pa.Super. 341, 492 A.2d 1151 (1985)], a factually analogous
       case discussed by the suppression court in [Nicholson].
              In Way, an undercover police officer asked two suspects to
       procure methamphetamine for him. The two suspects met with
       the defendant, who provided the drugs. After the transaction, a
       surveillance officer followed the defendant’s vehicle to another
       location, which turned out to be the defendant’s home. The
       affidavit in support of the warrant stated that police followed the
       defendant to his home after the transaction.


____________________________________________


supra, 988 A.2d at 655. Since “we are not bound by the suppression court’s
legal rulings,” our standard of review of the suppression court’s ruling is de
novo. Id. Thus, as was true with the suppression court, we are required to
“determine whether or not there is substantial evidence in the record
supporting the [issuing authority’s] decision to issue a warrant.” Id.

                                           -9-
J-S35036-22


          On these facts, the affidavit was held to be insufficient to
     support a probable cause determination. We explained that
                 [p]robable cause to believe that a man has
           committed a crime does not necessarily give rise to
           probable cause to search his home….[A]n allegation
           based on an assumption or supposition not supported
           by the facts is insufficient to support (an inference of)
           criminal activity in the premises, in spite of the fact
           that there are plenty of allegations alleged to relate to
           criminal activity of the individual who is alleged to
           have lived in the premises.
     Id. at 1154 (quoting Commonwealth v. Kline, 234 Pa.Super.
     12, 335 A.2d 361, 363 (1975)). Rather, the totality of the
     circumstances demonstrated that the defendant’s base of
     operations for his drug dealing was his vehicle and not his home.
     Id.
           In this case, while Nicholson returned to his residence after
     each drug sale, that does not alone support a probable cause
     determination justifying a search of his home. As to the first
     controlled buy, the police did not observe where Nicholson came
     from on his way to the location of that transaction. This made it
     just as likely that he picked up the contraband from somewhere
     other than his own residence. It was also equally possible that
     Nicholson kept the drugs in his vehicle, where the sale took place.
            Similarly, just prior to the second transaction, police
     observed Nicholson leaving his home and making two stops—one
     at the post office and one at another identified location—before he
     arrived at the location of that second drug buy. This again
     supports the notion that Nicholson retrieved the drugs from a
     location other than his home or on his way to the sale. It does
     not logically follow that Nicholson had the drugs stashed at his
     home just because he went there after each sale was completed.
     As in Way, the police, at most, had probable cause to believe the
     drugs were kept in Nicholson’s car, which he used as his main
     base of operations.
           The Commonwealth has argued that a finding of probable
     cause was supported by the totality of the circumstances because
     the police observed facts creating a substantial nexus between the
     drug buys and Nicholson’s home. It attempts to analogize the
     present case to the scenarios in Commonwealth v. Gray, 509
     Pa. 476, 503 A.2d 921 (1985), and Commonwealth v. Clark,
     611 Pa. 601, 28 A.3d 1284 (2011), where it was held that under

                                    - 10 -
J-S35036-22


     the totality of the circumstances, police had probable cause to
     search a drug dealer’s home.
            However, both of those cases are distinguishable because in
     each, a reliable confidential informant had specifically told police
     that drugs would be found in the defendant’s home. See Clark,
     28 A.3d at 1285 (CI informed police that defendant “packages and
     distributes cocaine” from his residence); [Gray, 503 A.2d] at 922
     (several reliable CIs told police that defendant and his girlfriend
     “had approximately twenty pounds of marijuana at their
     residence.”). Police were also able to corroborate the tips in both
     cases because the defendant drove directly from his home to the
     location of the controlled buy.
           Conversely, in the present case [of Nicholson], the CI
     never reported to police that Nicholson was selling drugs from his
     home. In Officer Kelch’s affidavit, he recounted being told by the
     CI only that Nicholson “is selling crack cocaine in various areas
     throughout New Brighton.”
           The police later observed that both controlled buys took
     place in Nicholson’s car. Unlike in Gray and Clark, the police did
     not corroborate a tip as to where a stash was being kept because
     no such tip was given. Additionally, as already noted, the police
     [in Nicholson] did not observe Nicholson proceeding directly from
     his residence to the locations of the drug buys. The suppression
     court correctly applied Way in ruling that the facts presented to
     the Magisterial District Justice were insufficient to justify a
     probable cause determination, as a substantial nexus between the
     drug buys and Nicholson’s residence was never established.

Nicholson, 262 A.3d at 1280-81(bold and citations omitted).

     After careful consideration, we agree with the Commonwealth that the

facts of Nicholson are distinguishable from the case sub judice. Here, unlike in

Nicholson, the CI, who had provided accurate information of criminal activity




                                    - 11 -
J-S35036-22


in the past to Detective Myers,6 informed the detective that he/she had been

inside of Mendoza’s residence on the second floor of -–0 W. Market Street, and

the sole ingress and egress to the residence is a rear staircase. The CI informed

the detective he/she had seen Mendoza’s handgun several times and could

purchase marijuana from him.

       Moreover, in the case sub judice, two arrangements were made for the CI

to purchase marijuana from Mendoza. With regard to the first arrangement,

unlike in Nicholson, the police here conducted surveillance of Mendoza’s

residence and observed him exit the rear staircase of the building, enter his

vehicle, and travel directly to a predetermined location where he delivered

marijuana to the CI.

       Further, with regard to the second arrangement, the police here conducted

surveillance of Mendoza’s residence, observed him exit the rear staircase of the

building at the time of the scheduled purchase, and properly stopped his vehicle

for a vehicle code violation before the controlled buy could be completed. The

police discovered marijuana and a handgun inside of the vehicle. Unlike in




____________________________________________


6 We note the magisterial district justice found the CI to be reliable, and we
discern no error in this regard. See Clark, supra (holding a determination of
probable cause based upon information received from a CI depends upon the
CI’s reliability and basis of knowledge viewed in a common sense manner);
Commonwealth v. Dukeman, 917 A.2d 338, 342 (Pa.Super. 2007) (holding
the issuing authority determines reliability of informant’s information from the
facts supplied by the police official).


                                          - 12 -
J-S35036-22


Nicholson, there is no indication Mendoza stopped anywhere before the police

stopped his vehicle.

      We find the facts in the case sub judice to be more akin to those in Clark,

supra, wherein our Supreme Court held there was a sufficient nexus between

the defendant’s residence and his drug activities to support a determination of

probable cause to search the residence.

      In Clark, our Supreme Court recounted:

            The affiant in [Clark] was Philadelphia Police Officer James
      Kidd, a fourteen-year narcotics bureau veteran who had been
      involved in over 3000 narcotics arrests by the time of the instant
      investigation. The affidavit of probable cause stated that on
      September 8, 2004, a “reliable confidential informant” had
      informed Officer Kidd that a white male, approximately 6'–6'2" in
      height, weighing approximately 170–195 lbs., known as “Steve,”
      packages and distributes cocaine from 4242 Salmon Street in
      Philadelphia, and makes deliveries of cocaine in a white Pontiac
      Grand Am with a black roof, Pennsylvania license number FRG-
      5450. The affidavit further stated that the police conducted a
      controlled drug buy on September 9, 2004, as follows: The police
      observed a white male matching the description of “Steve” depart
      4242 Salmon Street, directly enter a white Pontiac Grand Am with
      a black roof and license number FRG–5450, and drive to the site
      of a pre-arranged controlled buy. The police observed as the CI
      purchased cocaine in two green plastic baggies from the white
      male with $40[.00] pre-recorded buy money. After the
      transaction, the police followed the white male back to 4242
      Salmon Street, where they saw him exit the Pontiac and directly
      enter the residence. The police verified that the Pontiac was
      registered to “Steve Clark” with an address of 4242 Salmon
      Street.
            Based on the above recitation, a Municipal Court Judge
      issued a search warrant for 4242 Salmon Street and the police
      executed a search of the residence on September 10, 2004. The
      police seized $1775[.00] in United States currency, cocaine,
      cocaine “cutting” agents, packaging paraphernalia, a loaded .25
      caliber handgun, and mail addressed to “Steve Clark.” They


                                    - 13 -
J-S35036-22


      arrested Appellee, Steven Clark, who subsequently filed a motion
      to suppress the evidence seized from the residence.

Clark, supra, 28 A.3d at 1285–86.

      Ultimately, our Supreme Court in Clark found:

      The totality of the circumstances here included the fact that the
      police corroborated significant details of the informant’s tip by
      conducting and observing, the day before they applied for the
      search warrant, a controlled buy of narcotics that dovetailed
      precisely with the information the CI had provided. Indeed, the
      only portion of the CI’s information that the police had not verified
      was where the cocaine was stashed. Although the observed facts
      pointed to 4242 Salmon Street as the stash house, the lower
      courts here erroneously determined that probable cause to search
      that residence was lacking, in part, because the CI had not stated
      that he had previously been inside that residence.

Clark, supra, 28 A.3d at 1289. The Clark Court concluded “there was a

sufficient connection between the residence and the transaction to corroborate

the CI's information that drugs were stored in the residence, and to support a

determination of probable cause to search the residence.” Id. at 1291.

      In the case sub judice, giving great deference to the magisterial district

justice in finding probable cause to support the issuance of a search warrant,

we conclude there is substantial evidence in the record supporting the

issuance of the warrant. See Jones, supra. Here, there is no dispute the CI

was reliable. Moreover, based upon all of the information provided, similar to

in Clark, the affidavit of probable cause detailed the suspect’s comings and

goings from his residence in relation to the pre-arranged buys, thus

demonstrating a fair probability that the proceeds of crime would be found in

the location for which the warrant was sought.

                                     - 14 -
J-S35036-22


      Additionally, we note that, in the instant case, the affidavit sets forth that,

when the police questioned Mendoza following the vehicle stop, Mendoza

provided false information as to his address.         Based on his training and

experience, Detective Myers opined in the affidavit that “Mendoza provided [the

false information] in an attempt to lead officers away from his correct address.”

Affidavit of Probable Cause, filed 8/24/20, at 4.

      We conclude that, under the totality of the circumstances, Mendoza’s lie

demonstrates his consciousness of guilt, and it does not “take a leap of faith” to

conclude he was attempting to distance himself from his home where he stored

contraband. See Commonwealth v. Chapman, 635 Pa. 273, 136 A.3d 126

(2016) (holding that lies to police during an investigation demonstrates

consciousness of guilt).

      Since the affidavit of probable cause set forth a “substantial nexus”

between Mendoza’s residence and criminal activities or contraband, we

conclude the magisterial district justice had a “substantial basis” for

concluding that probable cause existed to search Mendoza’s residence. See

Gagliardi, supra. Accordingly, the suppression court erred in granting

Mendoza’s omnibus pre-trial nunc pro tunc suppression motion.

      For all of the foregoing reasons, we reverse the suppression court’s

order and remand for further proceedings consistent with this decision.

      Order reversed and case remanded. Jurisdiction relinquished.




                                     - 15 -
J-S35036-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




                          - 16 -